12-2432-cv
         Jones-Reid v. Astrue

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 22nd day of March, two thousand thirteen.
 5
 6       PRESENT: JOHN M. WALKER, JR.,
 7                RICHARD C. WESLEY,
 8                CHRISTOPHER F. DRONEY,
 9
10                                     Circuit Judges.
11
12
13
14       SANDRA JONES-REID,
15
16                                     Plaintiff-Appellant,
17
18                      -v.-                                                12-2432-cv
19
20       MICHAEL J. ASTRUE, COMMISSIONER
21       OF SOCIAL SECURITY,
22
23                                     Defendant-Appellee.
24
25
26       FOR APPELLANT:                WINONA W. ZIMBERLIN, Hartford, CT.
27
28       FOR APPELLEE:                 ANN M. NEVINS, Assistant United States
29                                     Attorney (Robert M. Spector, Assistant
30                                     United States Attorney, on the brief),
31                                     for David B. Fein, United States Attorney
32                                     for the District of Connecticut, New
33                                     Haven, CT.
1         Appeal from the United States District Court for the
2    District of Connecticut (Eginton, J.).
3
4        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

5    AND DECREED that the judgment of the district court be

6    AFFIRMED.

7        Plaintiff-Appellant Sandra Jones-Reid appeals from the

8    judgment of the United States District Court for the

9    District of Connecticut (Eginton, J.) affirming the denial

10   of her application for Disability Insurance Benefits and

11   Supplemental Security Income.       We assume the parties’

12   familiarity with the underlying facts, the procedural

13   history, and the issues presented for review.

14       After reviewing the record, we conclude that

15   substantial evidence supports the vocational analysis and

16   the conclusion that Jones-Reid is able to perform light

17   work, see 20 C.F.R. 404.1567(b) and 416.967(b), with the

18   restrictions imposed.     See Burgess v. Astrue, 537 F.3d 117,

19   128 (2d Cir. 2008).     Additionally, we find no merit to

20   Jones-Reid’s claims that the ALJ improperly weighed the

21   relevant medical opinions or made erroneous credibility

22   determinations.

23

24

                                     2
1       We have considered all of Jones-Reid’s arguments on

2   appeal and find them to be without merit.   For the foregoing

3   reasons, the judgment of the district court is hereby

4   AFFIRMED.
5                              FOR THE COURT:
6                              Catherine O’Hagan Wolfe, Clerk
7
8




                                 3